DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 9-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “predictive” in claims 1, 4, 16, 18, and 19, which renders the claim indefinite. The term “predictive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to use of  “predictive temperature increase,” what measure is to be applied to a temperature increase above a threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al.(US20170033417A1).

	As to claim 1, Basu discloses a method performed in a thermal management device for proactive managing the temperature of a battery connected to an electronic device (user interface [0026], Fig. 1 ), the method comprising: - obtaining a measurement of the current temperature of the battery, - obtaining a value of a battery current of the battery (a method and a battery system providing thermal management for a battery based on a predictive control mechanism, (a method for predicting total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current drawn by a load connected to the battery and a current temperature of the battery [001 0]), 
determining a value of the resistance of the battery, (The constants (K.sub.soc, 
K.sub.1, and K.sub.2) are functions of cell design and material property of the battery 102 and may be obtained empirically. Cell resistance (R(T.sub.op)) is a function of the operating temperature and is determined by the battery materials and their composition [0048]), 
determining a predictive temperature increase of the battery at least based on the obtained value of the battery current (1) and the determined value of the resistance, (The determined internal conditions may include at least one of a state of charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0014]), 
managing the temperature of the battery at least based on the current temperature of the battery and the predictive temperature increase of the battery (The controlling of the thermal cycle of the thermal cycle unit may include calculating a target heat transfer coefficient for the battery based on a heat transfer difference that depends on the predicted total heat generation ... where the heat transfer difference that depends on the predicted total heat generation may be defined by a plurality of parameters including the predicted total heat generation, an area of heat transfer in the battery, the target temperature or target temperature range, a control time interval for the battery, the present operating temperature of the battery, a present temperature of a controlling element used by the thermal cycle unit to implement the thermal cycle. [0016]) determining that a sum of the present battery temperature   (predict the total heat generation in the battery 102 [0045]). Where total heat generation of the battery (Qtotal) is a function of the State of Charge of the battery which is defined by Qtotal = Qrec + Qirev + Qohmic [0045] – [0047] and the predictive temperature increase is higher than a first target temperature  (controlling the total heat generation in the battery 102. [0044]).
and" upon determining that the sum of the present battery temperature and the predictive temperature increase is higher than a first target temperature, activating a cooling unit that cools the battery. (see ... Upon computing the total heat generation, the method includes performing actions to maintain the operating temperature of the battery 102 [0062] ... the cooling and the predicted heat transfer coefficient may be individually varied according to each battery module.[0068])
	and controlling the cooling unit to cool the battery to a second target temperature that is different than the first target temperature; " determining that the sum of the present battery temperature and the predictive temperature increase is lower than a third target temperature that is different than the first target temperature; and " upon determining that the sum of the actual battery temperature and the predictive temperature increase is lower than the third target temperature, activating a heating unit that heats the battery.
 	the controlling element can be a fluid in which its temperature can be controlled based on the whether a heating thermal cycle or a cooling thermal cycle is to be initiated to maintain the current operating temperature to the target temperature or temperature range. [0051]. Where the target temperature range would provide multiple target temperatures in continuous operation.

	As to claim 2, the rejection of claim 1 is incorporated, Basu discloses the step of determining the resistance of the battery comprise one or more of State of Charge 
(SoC) of the battery, State of Health (SoH) of the battery, the temperature of the battery and the current flowing through the battery (The determined internal conditions may be at least one of a state of charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0015]).

	As to claim 3, the rejection of claim 1 is incorporated, Basu discloses the determined value of the resistance of the battery is a real-time value of the present resistance of the battery (Cell resistance (R(T.sub.op)) is a function of the operating
 temperature and is determined by the battery materials and their composition [0046-0048]).

	As to claim 9, the rejection of claim 1 is incorporated, Basu discloses the thermal management device is connected to an accelerator of a vehicle and obtaining the value of the battery current of the battery comprises obtaining an input from the accelerator (user interface [0017]) received from a driver of the vehicle (battery provide temperature dependent variables that can be controlled by the user, depending on embodiment [0050]). 
	As to claim 12, Basu discloses the steps are performed continuously (The thermal management controller 104 is configured to automatically obtain values of plurality of parameters [0052]).

	As to claims 13 and 14, Basu discloses a thermal management device for proactive managing a temperature of a battery connected to an electronic device (user interface), configured to perform the method according to claim 1, above 
(the battery system provides a display and user interface (U I) to display various parameters that allow a user to monitor the thermal management in the battery system [0041] Fig.1 ).

	As to claim 15, the rejection of claim 13 is incorporated, Basu discloses applications such as electric vehicles [0006].
	
	As to claim 16, Basu discloses a method performed in a thermal management device for proactive managing the temperature of a battery connected to an electronic device (user interface [0026], Fig. 1 ), the method comprising: obtaining a measurement of the current temperature of the battery, - obtaining a value of a battery current of the battery, (a method for predicting total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current drawn by a load connected to the battery and a current temperature of the battery [001 0]), 
determining a value of the resistance of the battery, (The constants (K.sub.soc, 
K.sub.1, and K.sub.2) are functions of cell design and material property of the battery 102 and may be obtained empirically. Cell resistance (R(T.sub.op)) is a function of the operating temperature and is determined by the battery materials and their composition [0048]), 
determining a predictive temperature increase of the battery at least based on the obtained value of the battery current and the determined value of the resistance, (The determined internal conditions may include at least one of a state of 
charge (SoC) of the battery, a load current supplied by the battery to a load connected to the battery, and a present operating temperature of the battery [0014]), 
managing the temperature of the battery at least based on the current temperature of the battery and the predictive temperature increase of the battery (The controlling of the thermal cycle of the thermal cycle unit may include calculating a target heat transfer coefficient for the battery based on a heat transfer difference that depends on the predicted total heat generation ... where the heat transfer difference that depends on the predicted total heat generation may be defined by a plurality of parameters including the predicted total heat generation, an area of heat transfer in the battery, the target temperature or target temperature range, a control time interval for the battery, the present operating temperature of the battery, a present temperature of a controlling element used by the thermal cycle unit to implement the thermal cycle 
[0016]).
	determining that a sum of the present battery temperature (controlling the total heat generation in the battery 102. [0044]). Where total heat generation of the battery (Qtotal) is a function of the State of Charge of the battery and defined by Qtotal = Qrec + Qirev + Qohmic [0045] – [0047]. and the predictive temperature increase is lower than a first target temperature (predict the total heat generation in the battery 102 [0045])
	activating a heating unit that heats the battery. " determining that a sum of the present battery temperature and the predictive temperature increase is higher than a second target temperature; and - upon determining that the sum of the present battery temperature and the predictive temperature increase is higher than a second target temperature, activating a cooling unit that cools the battery.
	The temperature can be controlled based on the whether a heating thermal cycle or a cooling thermal cycle is to be initiated to maintain the current operating temperature to the target temperature or temperature range [0051].

	As to claim 17, the rejection of claim 16 is incorporated, Basu discloses the determined value of the resistance of the battery is a real-time value of the present resistance of the battery. (Cell resistance (R(T.sub.op)) is a function of the operating temperature [0048]. Where the operating temperature occurs in real time.)

Claim 4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al.(US20170033417A1), in view of  Ogura et al. (Battery Technologies for electric vehicles, 2017.

	As to claim 4 and 18, the rejection of claim 1 is incorporated, Basu discloses the predictive temperature increase is determined at least based on the function Tdc a I2*R (Basu teaches, predicted total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current and current battery temperature [0010] and Ogura teaches, where battery cell current, cell voltages, and cell temperature are critical parameters for the estimation of battery SOC [Ogura 4.9]. Therefore, the battery cell voltage provide by Ohm’s Law V=IR and the load current (I) would yield a proportional function of the predicting total heat generation to I2*R.)
 the wherein Tdc is the predictive temperature increase ((predicted total heat generation [0010]), I is the obtained value of the battery current (load current [0010]), and R is the determined value of the resistance (Cell resistance (R(T.sub.op))[0048]).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basu to incorporate the parameter measurements for SOC of Ogura to provide the available energy of the battery and determine the battery lifetime [4.9].

	

	As to claim 19, the rejection of claim 1 is incorporated, Basu discloses a method performed in a thermal management device for proactive managing the temperature of a battery connected to an electronic device (user interface [0026], Fig. 1 ),
	obtaining a measurement of a present temperature of the battery, (…present operating temperature of the battery [0024])
	obtaining a value of a battery current of the battery, (…load current [0010])
	 determining a value of a resistance of the battery, wherein the determined value of the resistance of the battery is a real-time value of the resistance of the battery, (Cell resistance (R(T.sub.op)) is a function of the operating temperature [0048]. Where the operating temperature occurs in real time.)
	determining a predictive temperature increase of the battery at least based on the function Tdc a 12*R, (predicted total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current and current battery temperature [0010] and where battery cell current, cell voltages, and cell temperature are critical parameters for the estimation of battery SOC [Ogura 4.9]. Where the battery cell voltage provide by Ohm’s Law V=IR and the load current (I) would yield a proportional function of the predicting total heat generation to I2*R.)
 the wherein Tdc is the predictive temperature increase ((predicted total heat generation [0010]), I is the obtained value of the battery current (load current [0010]), and R is the determined value of the resistance (Cell resistance (R(T.sub.op))[0048]).
	managing the temperature of the battery at least based on the present temperature of the battery and the predictive temperature increase of the battery, including:  (The controlling of the thermal cycle of the thermal cycle unit may include calculating a target heat transfer coefficient for the battery based on a heat transfer difference that depends on the predicted total heat generation ... where the heat transfer difference that depends on the predicted total heat generation may be defined by a plurality of parameters including the predicted total heat generation, an area of heat transfer in the battery, the target temperature or target temperature range, a control time interval for the battery, the present operating temperature of the battery, a present temperature of a controlling element used by the thermal cycle unit to implement the thermal cycle.[0016])
	determining that a sum of the present battery temperature (controlling the total heat generation in the battery 102. [0044]). Where total heat generation of the battery (Qtotal) is a function of the State of Charge of the battery and defined by Qtotal = Qrec + Qirev + Qohmic [0045] – [0047]
 and the predictive temperature increase is higher than a first target temperature; (predict the total heat generation in the battery 102 [0045])

	and upon determining that the sum of the present battery temperature and the predictive temperature increase is higher than a first target temperature, activating a cooling unit that cools the battery. (The temperature can be controlled based on the whether a heating thermal cycle or a cooling thermal cycle is to be initiated to maintain the current operating temperature to the target temperature or temperature range.[0051])

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. battery aging ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues Basu does not teach first and second temperatures. The office respectfully disagrees Basu discloses, “ temperature can be controlled based on the whether a heating thermal cycle or a cooling thermal cycle is to be initiated to maintain the current operating temperature to the target temperature or temperature range” [0051], operating temperatures over a range of temperatures would necessitate first and second temperatures during continuous operation.
Applicant argues Basu does not teach a predictive temperature increase. The office respectfully disagrees Basu discloses,  “…method 300 includes predicting the total heat generation in the battery 102.” [0061]
Applicant argues calculating a resistance based on the current operating temperature does not provide a real-time value of the resistance of the battery. The office respectfully disagrees, The increase of the internal temperature can lead to the drop of the battery resistance, and in turn affect the heat generation. As evidence by Ma, Temperature effect and thermal impact in lithium-ion batteries: A review, 2018, ELSEVIER Progress in Natural Science: Materials International Volume 28, Issue 6, December 2018, Pages 653-666.
Applicant argues Basu does not teach determining a predictive temperature increase of a battery is at least based on the function Tdc proportional to I2*R. The office respectfully disagrees Basu discloses “predicted total heat generation in the battery, based on internal conditions of the battery, wherein the internal conditions include at least one of a State of Charge (SoC) of the battery, a load current and current battery temperature” [0010] Where the proportionality  of the predicted total heat generation is a function of the internal conditions of the battery, one of which is voltage, and the load current. Consequently, the predicted total heat generation is proportional to the V, or IR and Load current (I) and resolving provides I2*R. 
It should be noted the applicant provides no evidence of a proportionally between temperature and power only a conclusory statement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728